On Motion.To Dismiss Appeal.-
LAND, J.
Plaintiff sued out executory process against two certain plantations belonging to the defendant company. Chester E. Knoll and James L. Knoll, representing themselves as stockholders of said company, petitioned for, and were granted, a devolutive appeal from the order of seizure and sale.
Plaintiff has moved to dismiss the appeal on the ground that the appellants did not pray for the citation of the defendant company, and that as a matter of fact no citation was served on said company.
The motion to dismiss is well taken. In an appeal by third persons, the failure to cite, or demand citation of, the defendant is fatal to the appeal.
“This court has no power to reverse the judgments of inferior tribunals, where the parties thereto are not before it.”
See Escoubas et al. v. Calcasieu Sulphur Mining Company et al., 33 La. Ann. 484; State v. Wickliffe, 21 La. Ann. 755. The jurisprudence on this subject is uniform. See Handlin v. Dodt, 110 La. 936, 34 South. 881, and cases there cited.
It is therefore ordered that the appeal herein be dismissed, with costs.